Citation Nr: 0728201	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-27 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for residuals of a left 
foot injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from August 1974 until July 
1978.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
North Little Rock, Arkansas.

This matter was previously before the Board in October 2005.  
At that time, a remand was ordered to accomplish additional 
development.  

In his substantive appeal, the veteran expressed a desire for 
a hearing before a Veterans Law Judge sitting at the local 
RO.  However, such request was withdrawn in an October 2003 
communication from the veteran.  


FINDINGS OF FACT

Throughout the rating period on appeal, the veteran's 
residuals of a left foot injury have been productive of 
complaints of pain; objectively, there was tenderness causing 
the veteran slight difficulty with toe and heel walking, with 
no evidence of limitation of motion


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a left foot injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5299-5278 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of August 2002, October 2004, and March 2005 letters from the 
agency of original jurisdiction (AOJ) to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.  Additionally, the March 2005 
letter asked the appellant to provide any evidence in his 
possession that pertains to his claim, as required under 38 
C.F.R. § 3.159(b)(1).  

The letters discussed above did not inform the veteran of the 
laws pertaining to disability ratings or effective dates.  
However, an October 2006 communication contained such 
information.  Moreover, the claim was readjudicated, with the 
issuance of a supplemental statement of the case in March 
2007, following such notice.  As such, there is no prejudice 
to the veteran.   

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Moreover, while attempts were made to obtain 
any documents associated with a possible disability claim 
before the Social Security Administration, that agency 
responded that they had no medical file on the veteran.  It 
is additionally noted that the October 2005 Board remand 
requested that the veteran be scheduled for a VA examination.  
Such examination was arranged, and the veteran was notified 
of this appointment in a January 2006 letter.  However, 
the evidence of record indicates that the veteran failed to 
report for his examination.  
In this regard, the Court has held that "the duty to assist 
is not always a one-way street."   Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, in light of the veteran's 
failure to cooperate by attending his examination, additional 
efforts to develop the claim would not likely serve any 
useful purpose.  Therefore, the Board finds that VA has 
satisfied its duty to assist.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991)

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.



Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

The veteran's claim of entitlement to an increased rating for 
his service-connected left foot disability was received in 
July 2002.  It is noted that in cases such as this, where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Throughout the rating period on appeal, the veteran has been 
assigned a 10 percent evaluation, pursuant to Diagnostic Code 
5299-5278.  Under Diagnostic Code 5278, concerning acquired 
claw foot (pes cavus), a 10 percent rating applies where the 
evidence shows the following: great toe dorsiflexed, some 
limitation of dorsiflexion at the ankle, definite tenderness 
under the metatarsal heads.  The 10 percent evaluation 
applies regardless of whether the symptoms are unilateral or 
bilateral.  In order to be entitled to the next-higher 20 
percent rating, the evidence must demonstrates unilateral 
symptomatology as follows: all toes extending to dorsiflexion 
at ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads.  Such symptomatology shown 
bilaterally would warrant a 30 percent evaluation.  

Furthermore, when evaluating musculoskeletal disabilities, 
the Board must consider additional functional limitation due 
to factors such as pain, weakness, fatigability and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  

Prior to the rating period on appeal, a June 1998 VA 
examination report noted generalized tenderness at the first 
metatarsal joint, as well as along the entire length of the 
first metatarsal.  There was a 3-cm. callused area over the 
plantar surface of the first and fifth metatarsophalangeal 
regions.  He walked with a slight limp and had slight 
difficulty with heel and toe walking.  He had normal range of 
motion.  A well-healed non-tender scar was noted along the 
medial aspect of the foot.  

The evidence of record during the period in question includes 
a February 2003 VA consultation note.  At that time, the 
veteran reported a continuous dull aching pain.  He could 
only walk 100 yards before he had to stop.  He used a wheel 
chair when shopping.  However, the report indicated left foot 
and right knee complaints, and the examiner did not note what 
percentage of the veteran's symptomatology was attributable 
to each.  The objective findings pertained to the quadriceps 
and not the left foot.  A nerve study taken in February 2003 
was consistent with bilateral nerve root irritation in the 
lumbosacral spine area.  Neurologic deficit specifically 
involving the left foot was not indicated in the report.

Following the February 2003 VA consultation note, there is no 
further medical evidence referable to a left foot disability.  
Again, the veteran failed to report for a VA examination 
scheduled in 2006.  The purpose of that examination was to 
identify all residual disability of the left foot and 
identify which symptoms were attributable to an in-service 
excision of a movable bump on the sole of the left foot, 
diagnosed as plantar fibromatosis.   

Based on the limited medical evidence of record, the Board 
finds no support for assignment of the next-higher 20 percent 
rating under Diagnostic Code 5278, even assuming that all 
current symptomatology relates to the in-service operation.  
Indeed, the evidence does not show all toes extending to 
dorsiflexion at ankle to right angle, or shortened plantar 
fascia.  Furthermore, while the June 1998 VA examination 
revealed a 3-cm. callused area over the plantar surface of 
the first and fifth metatarsophalangeal regions, which the 
veteran stated was tender when walking, the objective 
evidence did not show such tenderness to be marked.  Again, 
his limp was slight, and he exhibited only slight difficulty 
with heel and toe walking.  

For the foregoing reasons, the veteran's disability picture 
with respect to the left foot is not found to most nearly 
approximate the criteria for the next-higher 20 percent 
evaluation under Diagnostic Code 5278, even when considering 
additional functional limitation under DeLuca.  

The Board has also considered whether any alternate 
Diagnostic Codes could afford the veteran an increased rating 
here.  In this regard, Diagnostic Code 5284, for "foot 
injuries, other," is found to be relevant.  Under that Code 
section, a 20 percent rating applies for moderate foot 
injury.  Again, however, the June 1998 VA examination report 
showed only slight disability, and revealed normal range of 
foot motion.  The subsequent February 2003 consult contained 
no objective findings specific to the left foot, and the 
veteran failed to report for an examination to better gauge 
the present level of severity of his left foot disability.  
Thus, there is no basis for finding that the veteran's 
disability picture warrants a 20 percent evaluation under 
Diagnostic Code 5284.  No other Diagnostic Codes apply.  

The Board has also contemplated assignment of a separate 
evaluation for residuals associated with the veteran's 
service-connected left foot disability.  In this vein, it is 
noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2006) [ the evaluation of the same 
disability under various diagnoses is to be avoided].  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262. 

Here, the evidence indicates a left foot scar.  However, upon 
VA examination in June 1998, the scar was described as well-
healed and non-tender.  No other objective evidence reveals 
symptomatology associated with the scar, nor does it 


appear that the veteran is claiming any residual disability 
attributable thereto.  Under these circumstances, assignment 
of a separate rating for a left foot scar is not appropriate.

In conclusion, the competent evidence does not support a 
rating in excess of 10 percent for the veteran's left foot 
disability.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2006) is not 
warranted.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left foot injury is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


